16/2021DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Applicant’s amendment of claim 17, 34 and 41 in the paper of 12/16/2021, is acknowledged.  Applicants' arguments filed on 12/16/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 17-19, 27, 28 and 34-48 are still at issue and are present for examination.
Election/Restrictions
	Applicant's election without traverse of Group III, Claims 17-19 and 27-28, to a method of primer extension, in the paper of 4/24/2020, is acknowledged.  Applicant's further election without traverse of the species of D166, in the paper of 4/24/2020, is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-19, 27, 28, 34-40, 41-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egholm et al. (US Patent No. 6,316,230) and Matsumoto et al. (GenBank Accession No. M33144, April 1993).
This rejection was stated in the previous office action as it applied to previous claims 17-19, 27, 28, 34-40, 41-48.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The previous rejection plus additional disclosures of the references is stated below.
As previously stated, Egholm et al. teach methods of primer extension, detecting nucleotide incorporation and/or sequencing a template nucleic acid comprising contacting a modified polymerase with a nucleic acid molecule and a nucleotide under conditions where the nucleotide is incorporated into the nucleic acid molecule by the polymerase (see claims 1-33, examples 1-5 and supporting text).  Egholm et al. teach the above methods in which at least one nucleotide is labeled and emits a signal during incorporation of the nucleotide and the signal emitted is detected to determine the identity of the incorporated nucleotide, including a nucleotide reversible terminator (claim 1 and supporting text and column 3 line 65- column 4 line 10).  Egholm et al. 
Matsumoto et al. teach the isolation and characterization of a DNA polymerase from Bacteriophage M2 which is 98% identical to the amino acid sequence of SEQ ID NO:7 and has a leucine at position 383 and a asparagine at position 384.  

Bacteriophage M2 primer protein (E) gene, 5' end, and DNA polymerase(G) 

Query  1     MPRKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL  60
             M RKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL
Sbjct  75    MSRKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL  254

Query  61    KFDGAFIVNWLEHHGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL  120
             KFDGAFIVNWLE HGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL
Sbjct  255   KFDGAFIVNWLEQHGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL  434

Query  121   KKLPFPVKKIAKDFQLPLLKGDIDYHAERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ  180
             KKLPFPVKKIAKDFQLPLLKGDIDYH ERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ
Sbjct  435   KKLPFPVKKIAKDFQLPLLKGDIDYHTERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ  614

Query  181   GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIRRAYRGGFTWLNDKYKEKEIG  240
             GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIR+AYRGGFTWLNDKYKEKEIG
Sbjct  615   GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIRKAYRGGFTWLNDKYKEKEIG  794

Query  241   EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ  300
             EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ
Sbjct  795   EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ  974

Query  301   IKKNPFFKGNEYLKNSGAEPVELYLTNVDLELIQEHYEMYNVEYIDGFKFREKTGLFKEF  360
             IKKNPFFKGNEYLKNSG EPVELYLTNVDLELIQEHYE+YNVEYIDGFKFREKTGLFK+F
Sbjct  975   IKKNPFFKGNEYLKNSGVEPVELYLTNVDLELIQEHYELYNVEYIDGFKFREKTGLFKDF  1154

Query  361   IDKWTYVKTHEKGAKKQLAKLMLNSLYGKFASNPDVTGKVPYLKEDGSLGFRVGDEEYKD  420
             IDKWTYVKTHE+GAKKQLAKLMLNSLYGKFASNPDVTGKVPYLK+DGSLGFRVGDEEYKD
Sbjct  1155  IDKWTYVKTHEEGAKKQLAKLMLNSLYGKFASNPDVTGKVPYLKDDGSLGFRVGDEEYKD  1334

Query  421   PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW  480
             PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW
Sbjct  1335  PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW  1514

Query  481   AHESTFKRAKYLRQKTYIQDIYAKEVDGKLIECSPDEATTTKFSVKCAGMTDTIKKKVTF  540
             AHESTFKRAKYLRQKTYIQDIY KEVDGKL ECSPDEATTTKFSVKCAGMTDTIKKKVTF
Sbjct  1515  AHESTFKRAKYLRQKTYIQDIYVKEVDGKLKECSPDEATTTKFSVKCAGMTDTIKKKVTF  1694

Query  541   DNFRVGFSSTGKPKPVQVNGGVVLVDSVFTIK  572

Sbjct  1695  DNFAVGFSSMGKPKPVQVNGGVVLVDSVFTIK  1790

 While Matsumoto et al. do not measure many specific properties of the taught polymerase such polymerase activity, or the level of polymerase activity relative to another polymerase such as the B103 polymerase of SEQ ID NO:6, each of these properties are considered an inherent property of the DNA polymerase taught by Matsumoto et al. based upon the greater than 98% sequence identity between the DNA polymerase taught by Matsumoto et al. and that of SEQ ID NO:7 and that the polymerase of Matsumoto et al. has the referenced modification of a leucine at position 383 and asparagine at positon 384 relative to the unmodified B103 polymerase of SEQ ID NO:6.  
In addition to the above, Matsumoto et al. teach the above DNA polymerase from Bacteriophage M2 which is 98% identical to the amino acid sequence of SEQ ID NO:7, a leucine at position 383, an asparagine at position 384, and a substitution at position P2 with a serine.  Thus the DNA polymerase from Bacteriophage M2 taught by Matsumoto et al. meets the limitations of the polymerase of the claimed method. 
One of skill in the art at the time of filing would have been motivated to substitute the Bacteriophage M2 polymerase taught by Matsumoto et al. (DNA polymerase from Bacteriophage M2 which is 98% identical to the amino acid sequence of SEQ ID NO:7 and has a leucine at position 383, an asparagine at position 384 and a serine at posiiton 2) for one of the polymerases used by Egholm et al. in the methods of primer extension, nucleotide incorporation and sequencing taught by Egholm et al. in order to sequence a nucleic acid molecule.  The obvious methods include those methods of primer 
Applicants Response:
Applicant continue to traverse the rejection on the basis that applicants submit that there is no teaching or suggestion of performance of any methods using a modified polymerase according to the instant invention.  Applicant continue to submit that there is absolutely no suggestion for use or consideration of any alternative forms of polymerases in the methods of Egholm.  Applicant continue to submit that Matsumoto does not remedy the deficiency of Egholm, as again, Matsumoto merely identifies another naturally occurring bacteriophage polymerase M2.  Applicant continue to submit that even the combination of Egholm and Matsumoto provide no suggestion to one skilled in the art to modify or optimize any available polymerase for use in methods.  Applicant submits that as such, the instant invention cannot be obvious in view of the disclosures of Egholm and/or Matsumoto. 

It continues that in response to applicants submission that there is no teaching or suggestion of performance of any methods using a modified polymerase according to the instant invention, as stated previously and repeated above, one of skill in the art at the time of filing would have been motivated to substitute the bacteriophage M2 polymerase taught by Matsumoto et al. for one of the polymerases used by Egholm et al. in the methods of primer extension, nucleotide incorporation and sequencing taught by Egholm et al. in order to sequence a nucleic acid molecule.  The obvious methods include those methods of primer extension, nucleotide incorporation and sequencing comprising contacting a modified polymerase, taught by Matsumoto et al., with a nucleic acid molecule and a nucleotide under conditions where the nucleotide is incorporated into the nucleic acid molecule by the polymerase and wherein at least one nucleotide is labeled and emits a signal during incorporation of the nucleotide and the signal emitted is detected to determine the identity of the incorporated nucleotide.  Said methods include the above methods involving FRET analysis in which not only the nucleotides are labeled but the polymerase is also labeled.   
It continues that in response to applicants submission there is absolutely no suggestion for use or consideration of any alternative forms of polymerases in the methods of Egholm, as stated previously and repeated above, Egholm et al. teaches the above method in which the polymerase is selected from the group consisting of Klenow, T4, Bst, AmpliTaq, AmpliTaq Gold, AmpliTaq Stoffel fragment, Sequenase, 
It continues that in response to applicants submission that the Examiner has not provided support for the activity as it is not established the functional characteristics as claimed, as previously stated and repeated above, while Matsumoto et al. do not measure specific properties of the taught polymerase such polymerase activity, or the level of polymerase activity relative to another polymerase such as the B103 polymerase of SEQ ID NO:6, each of these properties are considered an inherent property of the DNA polymerase taught by Matsumoto et al. based upon the greater than 98% sequence identity between the DNA polymerase taught by Matsumoto et al. and that of SEQ ID NO:7 and that the polymerase of Matsumoto et al. has the referenced modification of a leucine at position 383 and asparagine at positon 384 relative to the unmodified B103 polymerase of SEQ ID NO:6.
It continues that in response to applicants submission that the instant claims have been amended to specify that additional modifications of the modified polymerase consist of specified residues of the polymerase sequence, not any changes that are within the identity range and that none of these limitations fall within the disclosure of Matsumoto nor would they be recognizable from the teaching, as stated above the 
Thus, claims 17-19, 27, 28, 34-40, 41-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egholm et al. (US Patent No. 6,316,230) and Matsumoto et al. (GenBank Accession No. M33144, April 1993).
Remarks
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

rgh
1/7/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652